DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 06-19-20. It is noted, however, that applicant has not filed a certified copy of the Indian application as required by 37 CFR 1.55. (ACCESS CODE info?)

The examiner would like to suggest a telephone interview for this case as soon as possible to help advance prosecution.
Response to Arguments
Applicant's arguments filed 05-04-22 have been fully considered but they are not persuasive. 
The examiner has considered applicants remarks with regards the drawing and the rejection of claims 1-8 under 35 USC 112(a,b) and still is not convinced about the consistency of the remarks with regards the plurality of metal strips with the description given in the specification (pages 5 -6 of remarks) where : 

“Further, Applicant respectfully points to the paragraph 0036 and in particular to the sentences "The plurality of metal stips 610 and the split sections 620 and 630 may be fabricated on one or more metal layers forming the enclosed area 650.' and "A few segments may be fonmed on one metal surface/layer and another set of segments may be formed on another metal layer maintaining the area 650 (when viewed across the layers either as top view or bottom view, for example). Segments may be electrically coupled through vertlical vias (conductive holes through the metal layers) when implemented over mdcple layes.' 
Notwithstanding anything, at least reading the Specification, a person of ordinary skill in the art shall fabricate the strips (sides of the polygon) on single metal layer or on multiple metal layers electrically connecting them by overlapping or through vias. The Use of metal layers to fabricate the strips and the vias for connecting them electrically are well known in the art of IC fabrication. 
Thus applicant presents that the specification provides clear teaching on the claimed "plurality of metal strips" and its implementation. However, as a matter of instant situation to clarify on the Examiner assumption that "these are layers that are fabricated in/on the substrate to build the metallic layer shown in drawing as opposed to a plurality of separate strips each with a connection to the split pair". The Applicant respectfully presents that, the specification does not suggest "a plurality of separate strips each with a connection to the split pair". Further, the plurality of strips are unambiguously equated to segments/or sides of the polygon excluding the split side “
That is, for example, if one looks at the scenario where the strips are “or on multiple metal layers electrically connecting them by overlapping or through vias.” and consider the limitations in claim 1, for example, how can the flux linkage pass through the same direction as that of the second flux llnkage? The geometric alignment and split has to be distilled further  in the claim so that the flux linkage is valid for all cases.
This simple analysis supports all the drawing objections raised as well as  112(a,b) issues still pending. 
With regards the Main reference, and in light of the above discussion, the examiner maintains the rejections and as noted previously, the Kossel et al ref is interpreted as follows:

    PNG
    media_image1.png
    764
    975
    media_image1.png
    Greyscale

…”the enclosed area formed by way of the metal strips, current flow the split section identified above, there is a 1st flux associated with the current flowing in one split (distanced)section and a 2nd flux associated with the second split section. Both sections having the same direction of current flow and thus inherently the same direction of flux in the 1st area.   Ꚛin |  Ꙩout…”





Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  the plurality of metal strips (?)in relationship to the IC metal layers and how they split and  connect with the capacitors shown(please advise)must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. A dimensional representation of such seems appropriate w/o new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In the independent claims below. Claims 1 and 7, for example, see below:

CLAIM 1:	 A tank circuit in an integrated circuit comprising: a plurality of metal strips forming a first part of a closed contour enclosing a first area; a set of split sections forming a second part and geometrically aligned with the closed contour; and a plurality of capacitors coupled between the split sections to form the tank circuit, wherein a first flux linkage due a current flowing in the set of split sections pass through the first area in the same direction as that of a second flux linkage due to the current flowing in the plurality of metal strips, and the set of split sections and the plurality of metal strips together forming an inductance coil..
CLAIM 7:	 An inductor in a radar receiver operative to detect an object through radio frequency (RF) signal is implemented with a tank circuit, the resonating tank circuit comprising: a plurality of metal strips forming a first part of a polygon structure enclosing a first area; a set of split sections forming a second part and geometrically aligned with the polygon structure, wherein the set of split sections are geometrically parallel to each other and direction of the current in each of the set of split sections are same; and Non-Provisional Application[1 OMS.0075.000571a plurality of capacitors coupled between the split sections to form the tank circuit, wherein a first flux linkage due a current flowing in the set of split sections pass through the first area in the same direction as that of a second flux linkage due to the current flowing in the plurality of metal strips, and the set of split sections and the plurality of metal strips together forming the inductor.

It is not clear from the specification how these metal strips “comprise a plurality of metal strips”. Please advise. The examiner will make an assumption that these are layers that are fabricated in/on the substrate to build the metallic layer shown in drawings, as opposed to a plurality of separate strips each with a connection to the split pair?
Are these segments?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
CLAIM 1:	 A tank circuit in an integrated circuit comprising: a plurality of metal strips forming a first part of a closed contour enclosing a first area; a set of split sections forming a second part and geometrically aligned with the closed contour; and a plurality of capacitors coupled between the split sections to form the tank circuit, wherein a first flux linkage due a current flowing in the set of split sections pass through the first area in the same direction as that of a second flux linkage due to the current flowing in the plurality of metal strips, and the set of split sections and the plurality of metal strips together forming an inductance coil..
CLAIM 7:	 An inductor in a radar receiver operative to detect an object through radio frequency (RF) signal is implemented with a tank circuit, the resonating tank circuit comprising: a plurality of metal strips forming a first part of a polygon structure enclosing a first area; a set of split sections forming a second part and geometrically aligned with the polygon structure, wherein the set of split sections are geometrically parallel to each other and direction of the current in each of the set of split sections are same; and Non-Provisional Application[1 OMS.0075.000571a plurality of capacitors coupled between the split sections to form the tank circuit, wherein a first flux linkage due a current flowing in the set of split sections pass through the first area in the same direction as that of a second flux linkage due to the current flowing in the plurality of metal strips, and the set of split sections and the plurality of metal strips together forming the inductor.

The claim limitations above for the independent claims 1 and 7, and thus dependent claims 2-6, follow with the same question: what exactly does applicants mean with regards a “plurality of metal strips” in relation to the IC metal layers and how they split and connect to the plurality of capacitors. 
Are these segments?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2(as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kossel et al(US 8,018, 312)  in view of Applicants’Admitted Prior Art figure  .
The reference to Kossel et al discloses an inductive structure that is part of a resonant LC circuit, see figure below and background description in general for the LC application.

    PNG
    media_image2.png
    1120
    1429
    media_image2.png
    Greyscale


A plurality of metal strips shown in the figure form a first part of a closed contour for a 1st area.
The reference does not show several conventional parts for the LC circuit construct using the inductance above and the flux associated with the current flow direction. With regards the latter, the enclosed area formed by way of the metal strips, current flow the split section identified above, there is a 1st flux associated with the current flowing in one split section and a 2nd flux associated with the second split section. Both sections having the same direction of current flow and thus inherently the same direction of flux in the 1st area.   Ꚛin |  Ꙩout

With regards the plurality of capacitors that are used to tune the LC tank, this is also conventional as shown by Applicants Admitted Prior art figure and is conventional for being coupled to the inductive metal strips.

    PNG
    media_image3.png
    453
    765
    media_image3.png
    Greyscale


In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the reference to Kossel et al showing the inductive configuration that is used in resonator sections of a VCO has multiple metal strips as shown and the flux linkage as a result of the split section identified passes thru the 1st area in the same direction due to the same current flow direction. The capacitive portion of the LC tank is shown by the prior art figure (AAPA) and allows for the desired tuning as is conventional.


Re claim 2: The reference to Kossel et shows various embodiment where an enclosed area(s) is completely surrounded by the strips:


    PNG
    media_image4.png
    839
    885
    media_image4.png
    Greyscale



Claim 7(as best understood)  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kossel et al and AAPA as applied to claim 1 above, and further in view of  Medra et al (US 10,700, 455)

Re claim 7: the references above do not specify a typical RF application for the inductive element for a radar type transceiver use, however, the Medra reference below describes such an embodiment: As can be seen with  the inductor below, the overlapping spirals enclose a common  area and form a polygonal shape. This allowing for a more efficient use of space on the IC as is desired for the various applications including radar detection and tracking.



    PNG
    media_image5.png
    792
    930
    media_image5.png
    Greyscale


In ¶(2): “(2) Electronic devices use radio-frequency (RF) signals to communicate information. These radio-frequency signals enable users to talk with friends, download information, share pictures, remotely control household devices, receive global positioning information, employ radar for detection and tracking, or listen to radio stations.”

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the reference to Kossel et al showing the inductive configuration that is used in resonator sections of a VCO has multiple metal strips as shown and the flux linkage as a result of the split section identified passes thru the 1st area in the same direction due to the same current flow direction. The capacitive portion of the LC tank is shown by the prior art figure (AAPA) and allows for the desired tuning as is conventional. The application for various communication systems is shown by Medra et al from the same field of endeavor with the efficient polygonal shaped coil.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849